Exhibit 13.1 GROWTH. STRENGTH. STABILITY. 2007 ANNUAL REPORT FIRST DEFIANCE FINANCIAL CORP. First Defiance Financial Corp. Profile First Defiance Financial Corp., headquartered in Defiance, Ohio is the holding company for First Federal Bank of the Midwest and First Insurance & Investments. First Federal Bank operates 28 full service branches and 35 ATMs in twelve counties in northwest Ohio and in Fort Wayne, Indiana. First Insurance & Investments, with offices in Defiance and Bowling Green, Ohio, specializes in life and group health insurance. Founded in 1920 as Northwest Savings, First Federal was chartered in 1935 as a federal mutual savings and loan company. First Federal converted to a Mutual Holding Company and issued its first stock to the public and employees in 1993. In September 1995, First Federal converted to a full stock company, trading stock on the NASDAQ national market under the ticker symbol FDEF. At the same time, First Defiance Financial Corp. was founded as the holding company for First Federal. The bank’s name was changed to First Federal Bank of the Midwest in 1999, to reflect our desire to provide more comprehensive financial products and services. Since 2003, First Defiance has acquired three banking offices, opened three de novo offices and completed acquisitions of ComBanc, Inc., based in Delphos, Ohio in Allen County, and Genoa Savings and Loan, based near Toledo in Genoa, Ohio. First Defiance also announced in October 2007 the intent to acquire Pavilion Bancorp based in Adrian, Michigan. We invite you to review the enclosed materials highlighting the past successes and future plans of First Defiance Financial Corp. Safe Harbor Statement Statements contained in this Annual Report may not be based on historical facts and are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1993, as amended, and Section 21B of the Securities Act of 1934, as amended. Actual results could vary materially depending on risks and uncertainties inherent in general and local banking and insurance conditions, competitive factors specific to markets in which the Company and its subsidiaries operate, future interest rate levels, legislative and regulatory decisions or capital market conditions. The Company assumes no responsibility to update this information. For more details, please refer to the Company’s SEC filings, including its most recent Annual Report on Form 10-K and quarterly reports on Form 10-Q. Table of Contents Financial Highlights Page 1 Chairman’s Letter to Shareholders Page 2 Sustained Strategic Growth Page 4 Financial Information Page 11 Shareholder Information Inside Back Cover Growth. Strength. Stability. 2007 Financial Highlights (In Thousands, Except Per Share Amounts) Summary of operating results 2007 2006 % Change Net interest income $ 48,662 $ 49,022 ( 0.73 %) Provision for loan losses 2,306 1,756 31.3 % Noninterest income (excluding securities gains/losses) 22,101 19,626 12.6 % Securities gains (losses) 21 (2 ) NM Non-interest expense 48,113 43,839 9.7 % Net income 13,904 15,600 (10.9 %) Balance Sheet Data Total Assets $ 1,609,404 $ 1,527,879 5.3 % Loans, net 1,275,806 1,226,310 4.0 % Deposits 1,217,858 1,138,445 7.0 % Stockholders’ equity 165,954 159,825 3.8 % Allowance for loan losses (13,890 ) (13,579 ) 2.3 % Key Ratios: Average net interest margin 3.55 % 3.68 % ( 3.5 %) Return on average assets 0.90 % 1.04 % (13.5 %) Return on average equity 8.48 % 10.03 % (15.5 %) Efficiency ratio 67.29 % 63.31 % ( 6.3 %) Share information: Basic earnings per share $ 1.96 $ 2.22 (11.7 %) Diluted earnings per share 1.94 2.18 (11.0 %) Dividends per common share 1.01 0.97 4.1 % Book value per common share 23.51 22.38 5.0 % Shares outstanding at end of period 7,059 7,142 (1.2 %) NM- % not meaningful Growth.Strength.Stability. 1 2007 Chairman’s Letter WILLIAM J. SMALL Chairman, President & CEO While the 2007 results at First Defiance Financial Corp. were not up to our traditionally high expectations, on a relative basis within the banking industry, and despite the national economic conditions, we came through with a very solid performance. We grew loans and deposits at a consistent pace, acquired an insurance agency, opened a new office across the state line in Indiana, and announced an acquisition of a banking franchise in Michigan. For the banking industry, 2007 will be remembered as a “subprime” year for a variety of reasons. Most notable was the dramatic impact that sub prime mortgage lending had on the balance sheet and income statement of many banks across the country. Residential real estate suffered from falling property values and, in many areas, a glut of properties on the market. In addition, the country struggled under an uncertain economic environment that created tentative consumers and cautious businesses, especially in the final quarter of 2007. For many banks these conditions resulted in decreased demand for loans and banking services, adding to the existing earnings challenges from net interest margin compression and higher credit costs. Though these challenges were felt to some degree by all banks regardless of size or geographic location, I am proud to say that First Defiance Financial Corp. and its subsidiary, First Federal Bank of the Midwest, are among those that escaped much of the damage. We have never been involved in originating or investing in sub prime products, and we have the benefit of a strong credit culture that helped us weather the storm with a unique sense of strength and stability. The 2007 First Defiance year-end results reflected a decrease both in earnings and credit quality due to the climate described above. However, we stayed true to our basic operating strategy and our emphasis on an unwavering credit culture, allowing us to navigate through the rough environment. We were successful in growing both loans and deposits during the year and we were especially pleased with our growth in non-interest bearing core deposits, which was a priority for us. Credit quality ratios deteriorated slightly, but our effective asset review program identifies these credits early, and we believe that we have adequately reserved for potential issues. This adherence to our core community banking philosophy along with the foresight to plan for many of these challenges resulted in a strong operating performance in 2007 relative to our peers. Growth.Strength.Stability. 2 2007 Growth Initiatives Despite the challenging environment, we moved forward with a number of initiatives in 2007 that will add to our future growth and strength. Among them: • In February, we acquired the Huber, Harger, Welt and Smith Insurance Agency located in Bowling Green, Ohio and folded it into our First Insurance & Investments business unit. Bowling Green is a robust banking market for us and the addition of this insurance office allows us to better serve all of the financial service needs in that area. This acquisition is also part of our ongoing strategy to develop and grow additional sources of non-interest income. • In August, we opened a new full-service banking office in Fort Wayne, Indiana, a market where we have developed a number of solid loan relationships over the years. Our goal was to expand those existing customer relationships and acquire new customers. By December, we had already generated almost $10 million in deposits, reinforcing our belief in the potential of the market. • In October, we announced an agreement to purchase Pavilion Bancorp, based in Adrian, Michigan. This acquisition, which is projected to close at the end of the first quarter of 2008, adds eight new banking offices and extends the First Federal Bank of the Midwest brand into southeastern Michigan. Pavilion Bancorp has a similar base of commercial and retail customers and serves the type of communities where First Federal Bank excels. Positively Positioned for 2008 Our overall performance was certainly not reflected in our stock performance in 2007. We experienced an industry bias compounded by a geographic bias because many feel that the Midwest is economically the hardest hit region in the country. While I cannot argue with many of the economic reports on the challenges in our region, I know that there are also significant opportunities for a progressive bank to perform well here, and I think our 2007 results bear that out. If we maintain our commitment to our community financial services strategy and continue to offer high quality products and services through an experienced, trusted staff, we will continue to grow profitably. As we proceed into 2008 we face many obstacles, but we feel positive about the way we have positioned our company for success. I see great potential for First Defiance to make our mark as the financial services leader in our new locations and continue to gain market share in our established markets. The banking landscape in a large portion of our footprint has been impacted by merger and acquisition activity and we have benefited from this disruption. We are now the largest community bank in northwest Ohio and we have a tested and proven banking strategy with a “Customer First” focus. We will continue to build on this strategy as we strive to become an even higher performing community bank. We appreciate your investment in and past support of First Defiance Financial Corp. and we look forward with you to our future growth and profitability. Sincerely, WilliamJ.Small Chairman, President, and CEO Growth.Strength.Stability. 3 Sustained Strategic Growth We can learn a lesson or two from the way nature crafts a tree. From a mere seedling, a healthy tree grows stronger and more vibrant every year, able to withstand tempestuous winds, extreme seasonal changes and even times of drought and fire. A mature tree can tell a story through its pattern of growth rings—demonstrating ability to narrow and conserve energy in tough times and expand exponentially in favorable climates. Trees are symbolic of the way successful banks must operate. The current financial services industry environment is unsettled. Overall economic indicators are erratic, Federal Reserve rate changes are unpredictable, and net interest margins are under constant pressure. Without a vigorous core philosophy that can withstand a myriad of economic challenges, a bank will fail to thrive in such an environment. Jennifer Moenter (left) discusses her home building project with Cindy Metzger, branch manager of First Federal Bank in Delphos. At First Federal Bank, we have created a community banking model that is tested and proven in small and large markets and in good and bad economic times. It is a model based on values such as putting the customer first, being a trusted advisor to our clients, making decisions locally, and consistently increasing the value of the company. By consciously and purposefully building on our goal of becoming an even higher performing community bank, we are positioned for continued steady growth despite difficult economic conditions. Growth.Strength.Stability. 4 In 2007, First Federal Bank: • Experienced significant organic growth through successful targeted customer acquisition campaigns and initiatives, resulting in 14% growth in non-interest bearing deposits and a positive shift in deposit mix. The CDARS (Certificate of Deposit Registry Service) program that allows depositors to receive full FDIC coverage over $100,000, grew from 90 customers and $18 million in deposits in 2006 to 209 customers and $55 million in deposits in 2007. Likewise, the Remote Deposit Service experienced remarkable growth last year, adding 70 customers in less than twelve months. With these new accounts, First Federal Bank now regularly processes over 17,500 checks averaging $37 million remotely every month. • Continued our drive to be the bank of choice for commercial clients throughout our region, by adding $50.2 million in commercial loans and $22.5 million in non-residential real estate loans while still maintaining solid credit quality ratios. TimHarris (left), EVP, Eastern Market President of First Federal Bank meets with customer TaylorGedert, owner of Gedert’s Greenhouse in Maumee, Ohio. • Maintained an even pace in mortgage lending volume, despite the national upheaval in the subprime mortgage lending market. Working diligently and prudently, First Federal Bank, which has never been involved in subprime lending practices, was able to meet and even slightly exceed 2006 mortgage loan volume levels. • Extended our community banking philosophy to several new markets. Our Fort Wayne, Indiana branch opened in August 2007. The new office, located on a busy thoroughfare, recorded nearly $10 million in deposits after its first five months in business. Late in the year, we announced our intention to open a banking center in Glandorf, Ohio, our second banking office in PutnamCounty. That office opened in February of 2008. • Announced an agreement with Pavilion Bancorp, Inc., based in Adrian, Michigan, to acquire the Bank of Lenawee offices. The transaction is scheduled to close in March 2008. With the addition of the eight Bank of Lenawee offices, First Federal Bank will have 36 banking offices throughout northwest Ohio, southeastern Michigan and Allen County, Indiana. • Introduced beneficial new products such as Private Banking, Premium Savings Account, Rapid Reduction Mortgage Loans and Advantage Home Equity Loans to meet the needs of our customers and respond to the changing rate environment. • Provided convenient new ways to access our bankingservices through a completely updated and more user-friendly, interactive website and an upgraded and more accessible telephone banking service. • Focused on process improvement and efficiency by consolidating back office services from four buildings into one central operations center, which opened in December 2007. First Federal Bank Locations (After expected Pavilion Bancorp Acquisition in 2008) Growth.Strength.Stability. 5 Rooted in our communities As a community bank with roots in the region dating back almost90 years, we take seriously our responsibility to give back to our communities. Traditionally, First Federal Bank donates well over $200,000 in support funds plus countless hours of volunteer time every year to worthy causes. In 2007, we were intimately involved in one of the worst natural disasters to hit an area of our market in a century. A severe flood devastated two of the counties in which we operate and halted banking business in two of our own banking offices—one for several days, one for over three months. In response to the disaster, we collected relief funds in all 27 of our offices, provided free lunches to business owners and homeowners in Ottawa who were working to clean up the rubble the food left behind, mounted an internal fundraising effort for our own employees who were affected by the food waters, and donated significant funds to local chapters of the American Red Cross and The United Way to aid in the continued relief effort. Insurance and Investment Options Multiply • Our approach to serving our clients’ every financial need includes the ability to offer a full slate of financial products, including investment services and insurance products. At First Federal Bank, a new Wealth Management department was created in 2007 through the integration of our Trust and Financial Advisory Services. Private Client Advisors, armed with a new compensation structure that ensures clients receive the most objective advice possible, were also equipped with up-to-date, comprehensive financial planning software to benefit customers. • First Insurance & Investments is the largest provider of property and casualty insurance in the Defiance, Ohio area. In February of 2007, our growth continued when First Defiance acquired the Huber, Harger, Welt and Smith insurance firm in Bowling Green, Ohio. The addition of this new insurance market to First Insurance & Investments means we are able to expand our reach, provide additional services, and continue to grow our non-interest income. Growth.Strength.Stability. 6 First Defiance Financial Corp. Board of Directors William J. Small DwainI.Metzger Chairman, President & Farmer Chief Executive Officer Elida, Ohio First Defiance Financial Corp. Age 66 Age 57 Director Since 2005 Joined Company in 1994 5 & 6 1, 3, 7 & 8 Stephen L. Boomer Gerald W. Monnin Vice Chairman Retired Business Owner Lead Director Defiance, Ohio First Defiance Financial Corp. Age 69 President, Arps Dairy Director Since 1997 Defiance, Ohio 4, 5 & 6 Age 57 Director since 1994 1, 2, 4, 6, 7, & 8 John L. Bookmyer James L. Rohrs Executive Vice President President & COO BlanchardValley First Federal Bank MedicalCenter Executive Vice President Age 43 First Defiance Financial Corp. Director Since 2005 Age 60 2 & 4 Joined Company 1999, Director Since 2002 1, 3 & 8 Douglas A. Burgei, Samuel S. Strausbaugh D.V.M. Co-President & Veterinarian Chief Financial Officer Napoleon, Ohio Defiance Metal Products Age 53 Defiance, Ohio Director Since 1995 Age 44 3, 5 & 6 Director Since 2006 2, 3, & 8 Peter A. Diehl Thomas A. Voigt Retired Business Owner Vice President & Defiance, Ohio General Manager Age 57 Bryan Publishing Company Director Since 1998 Bryan, Ohio 2, 4 & 5 Age 65 Director Since 1995 4, 5 & 6 John U. Fauster, III, Key For Board of Directors: D.D.S. 1.
